[ADVO letterhead]   Exhibit 10.1

 

 

June 2, 2005

 

Mr. Jeffrey E. Epstein

(address intentionally omitted)

 

Dear Jeff:

 

In connection with your “at-will” employment as Executive Vice President and
Chief Financial Officer by ADVO, Inc. (“ADVO” or collectively with its
affiliates or subsidiaries, the “Company”) effective as of June 6, 2005, ADVO is
pleased to offer you the severance benefits set forth in this letter agreement
(the “Agreement”):

 

1. Non-Solicitation, Non-Competition and Non-Disclosure. In exchange for the
benefits provided to you pursuant to this Agreement, you agree to be bound by
and comply with the following terms and covenants concerning non-solicitation,
non-competition and non-disclosure. Notwithstanding anything to the contrary in
this Agreement and regardless of your eligibility to receive severance benefits
pursuant to this agreement, you agree to adhere to (x) the non-competition
provisions set forth in Paragraph 1(d) below for a period of six (6) months from
your date of termination and (y) the non-disclosure provisions set forth in
Paragraph 1(e) below indefinitely. If you are eligible to receive severance
benefits pursuant to this Agreement, then during the Severance Period (as
defined in Paragraph 3(b)) with respect to non-solicitation and non-competition,
and indefinitely with respect to non-disclosure, you agree that you will not,
directly or indirectly, whether for yourself or for any other individual or
entity (other than the Company):

 

(a) solicit any person or entity who is, or was, within the twelve (12) months
preceding the termination of your employment with the Company, a customer,
customer representative (such as an agency), a prospect (with respect to which
the Company has incurred substantial costs or with which you have been
involved), or a client of the Company, with the twelve (12) month period reduced
to six (6) months for prospects with which you have not been involved;

 

(b) hire away or endeavor to entice away from the Company any employee or any
other person or entity whom the Company engages to perform services or supply
products and including, but not limited to, any independent contractors,
consultants, engineers, or sales representatives or any contractor,
subcontractor, supplier, or vendor;

 

(c) hire any person whom the Company employs or employed within the twelve (12)
months preceding the date as of which you attempt to hire the person;

 

(d) be employed by, lend money to, or engage in any business competitive with
the Company in the United States of America, including, without limitation,
acting, either singly or jointly or as agent for, or as an employee of or
consultant to, any one or more persons, firms, entities, or corporations
directly or indirectly (as a director, independent contractor, representative,
consultant, member, or otherwise) that compete with the Company. Nothing in this
Paragraph 1(d) shall prohibit you from owning or acquiring up to 1% of the
outstanding securities of any corporation or other business enterprise in
competition with the Company that is listed on a national securities exchange,
provided that you are otherwise in compliance with the provisions of this
Paragraph, you own such securities for investment purposes only and you have no
involvement beyond passive investing in such business; or



--------------------------------------------------------------------------------

(e) at any time, whether during or after the termination of employment, for any
reason whatsoever (other that to promote and advance the business of the
Company), reveal to any person or entity (both commercial and non-commercial)
any of the trade secrets or confidential or proprietary business information
concerning the Company: including its research and development activities;
client lists; database specifications; show-how and know-how; marketing plans
and strategies; pricing and costing policies; customer and supplier lists and
accounts; or nonpublic financial information of the Company, except as may be
required in the ordinary course of performing your duties as an employee of the
Company. This restriction shall not apply to: (i) information that may be
disclosed generally or is in the public domain through no fault of yours; (ii)
information received from a third party outside the Company that was disclosed
without a breach of any confidentiality obligation; (iii) information approved
for release by written authorization of the Company; or (iv) information that
may be required by law or an order of any court, agency or proceeding to be
disclosed. You shall keep secret all matters of such nature entrusted to you and
you shall not use or disclose any such information for the benefit of any third
party in any manner which may injure or cause loss to the Company, whether
directly or indirectly.

 

2. Notice of Termination. Except as otherwise provided in this Agreement, any
termination of your employment, whether by you or ADVO, will be communicated by
thirty (30) days prior written notice to the other party. All notices provided
for in this Agreement will be in writing and will be effective when delivered or
mailed by U.S. mail, postage prepaid, at the addresses shown above or to such
other address as either ADVO or you may have furnished to the other in writing.

 

3. Severance Payments and Benefits.

 

(a) ADVO will provide you with the severance payments and benefits listed below
in the event that you are terminated by the Company without “Cause,” or if you
resign for “Good Reason,” and provided that you continue to adhere to any
post-termination obligations including, but not limited to, the non-competition,
non-solicitation and non-disclosure covenants set forth in this Agreement. If
you are terminated in connection with a “Change in Control” as such term is
defined in your Change in Control Executive Severance Agreement with ADVO, the
severance provisions therein shall prevail, except that the outstanding equity
incentives that you received pursuant to your offer letter that have not yet
vested shall immediately vest and become fully exercisable. To the extent the
terms of the grant agreements governing such initial equity incentives are
inconsistent with the terms of this Agreement, the terms of this Agreement shall
govern. With respect to the Change in Control Executive Severance Agreement,
ADVO agrees that it will not invoke the sixty (60) day non-renewal provision in
Section 1(m), unless such provision is invoked by ADVO for members of the ADVO
Operating Committee generally.

 

For purposes of this Agreement, “Cause” means:

 

  (i) neglect, failure to perform, or refusal to attend to the material duties
you have been assigned;

 

  (ii) commission of an act of fraud, material dishonesty, intentional
misappropriation, or gross negligence with respect to the Company or other act
of willful disregard for the Company’s best interests, or engaging in conduct
likely to result in any of the foregoing; or

 

  (iii) conviction of, or pleading guilty or no contest to, a felony (or to a
felony charge reduced to misdemeanor), or, with respect to your employment, to
any misdemeanor (other than a traffic violation) or, with respect to your
employment, knowingly violating any federal or state securities or tax laws.

 

2



--------------------------------------------------------------------------------

A termination for Cause will be effective immediately upon the Company’s mailing
or written transmission of notice of such termination. Before terminating your
employment for Cause under clauses (i)—(ii) above, the Company will specify in
writing to you the nature of the act, omission, refusal, or failure that it
deems to constitute Cause and, if the Board of Directors reasonably considers
the situation to be correctable, it shall give you 30 days after you receive
such notice to correct the situation (and thus avoid termination for Cause),
unless the Company agrees to extend the time for correction. You agree that the
Board will have the discretion to determine Cause and whether your correction is
sufficient.

 

For purposes of this Agreement, “Good Reason” means that without your consent,
ADVO:

 

  (i) materially reduces your base pay, other than a pro rata reduction
applicable to members of the ADVO Operating Committee (other than the CEO)
generally; or

 

  (ii) assigns you duties materially inconsistent with, or substantially
diminishes, your status or responsibilities as CFO.

 

Good Reason excludes the results of any action the Company takes to comply with
the directions of a governmental entity (such as placing you on administrative
leave). You must give written notice to the Company of your intention to resign
for Good Reason within thirty (30) days after the occurrence of the event that
you assert entitles you to resign for Good Reason or you will waive your rights
as to that reason. In the notice, you must state the condition that you consider
provides you with Good Reason and you must give the Company an opportunity to
cure the condition within thirty (30) days after your notice (with the thirty
(30) day period shortened to ten (10) days if the failure relates to a
nonpayment of base salary and such nonpayment is not cured within five (5) days
after you provide written notice of such nonpayment to the Company). If the
Company fails to cure the condition, your resignation will be effective on the
forty-fifth (45th) day (or the twentieth (20th) day for nonpayment of base
salary) after your notice (unless the Company has previously waived such notice
period in writing or agreed to a shorter notice period). You will not be treated
as resigning for Good Reason if the Company already had Cause to terminate your
employment as of the date of your notice of resignation

 

(b) If you are terminated by ADVO other than for Cause, or if you resign for
Good Reason and you execute a comprehensive release of claims against the
Company (and all officers, directors, employees, agents, stockholders and other
related persons) in a form and scope acceptable to the Company within five (5)
business days following your termination, you will be eligible to receive an
amount of severance pay equal to two (2) times your monthly base salary rate in
effect immediately prior to your termination, in equal monthly installments for
twenty-four (24) months from the date of your termination (the “Severance
Period”). The first severance payment will be made upon the first regularly
scheduled ADVO payday on or following your execution of the release agreement
referenced above, will be made in accordance with ADVO’s normal payroll
practices as established or modified from time to time, and will be subject to
all federal, state and/or local payroll and withholding taxes. In addition to
these severance payments, all of the outstanding equity incentives you received
pursuant to your offer letter that have not yet vested, shall immediately vest
and become fully exercisable.

 

(c) If ADVO determines that you have violated the terms of any non-competition,
non-solicitation or confidentiality obligation owed to ADVO, then you agree that
ADVO, regardless of the manner of your employment termination, can refuse to pay
or cease paying and performing all severance-related obligations under this
Paragraph 3. The cessation of these severance payments and benefits shall be in
addition to, and not as an alternative to, any other remedies at law or in
equity available to the Company, including the right to seek an injunction,
which you shall not oppose.

 

4. Assignment. ADVO may assign this Agreement, which will inure to the benefit
of and be enforceable by ADVO’s successors and assigns. You may not assign this
Agreement.

 

3



--------------------------------------------------------------------------------

5. Miscellaneous.

 

(a) In the event that any provision of this Agreement is determined to be
legally invalid, the affected provision shall be stricken from the Agreement and
the remaining terms of the Agreement shall be enforced so as to give effect to
the intention of the parties to the maximum extent practicable.

 

(b) This Agreement and any claims arising out of this Agreement (or any other
claims arising out of the relationship between the parties) shall be governed by
and construed in accordance with the laws of the State of Connecticut and shall
in all respects be interpreted, enforced and governed under the internal and
domestic laws of such state, without giving effect to the principles of
conflicts of laws of such state.

 

(c) No waiver by the Company of any breach by you of any provision hereof shall
be deemed to be a waiver of any later or other breach thereof or as a waiver of
any other provision of this Agreement. This Agreement may not be waived,
changed, discharged or terminated orally or by any course of dealing between the
parties, but only by an instrument in writing signed by you and the Company.

 

(d) This Agreement is the exclusive agreement with respect to the subject matter
hereof. All prior negotiations and agreements regarding the subject matter
hereof, whether oral or written, express or implied, are hereby superseded and
cancelled.

 

If this letter sets forth our agreement, kindly sign and return to ADVO the
enclosed copy of this letter.

 

Sincerely,

 

ADVO, INC.

By:   /S/    DONALD SCHNEIDER            

Donald Schneider

EVP and Chief Human Resources Officer

 

 

Accepted and agreed to this 2nd day of June , 2005

 

 

      /s/    JEFFREY E. EPSTEIN             Jeffrey E. Epstein

 

4